Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 05/10th/2022, with respect to claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The claim interpretation under 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see Remarks page 8, filed 05/10th/2022, with respect to claim rejection under 35 USC § 112(b) have been fully considered and are persuasive.  The claim rejection under 35 USC § 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks page 8-10, filed 05/10th/2022, with respect to 35 U.S.C. § 102(b)(1) have been fully considered and are moot in light of the new rejection shown below.

Claim Objections
Claim 19 is objected to because of the following informalities:  The claim recites wherein the hardware processor of the master performs selecting. The claim should recite wherein the hardware processor of the master apparatus performs selecting.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 15-16, and 19 are rejected under 35 U.S.C. 103 as being anticipated by Takezawa (US 2007/0293959 A1) in view of Brownlee (Display Deep Learning Model Training History in Keras), further in view of Sun (US20180357736A1)

Regarding claim 1 Takezawa teaches a system for training and managing a prediction model, the system comprising: a master apparatus comprising a hardware processor and a hardware storage, wherein the hardware processor of the master apparatus is configured to generate a prediction model ([0009] a prediction model is created by using a specific model-creation algorithm.)
train the prediction model and ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model.)
obtain the trained prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that the claim does not describe what obtain the trained prediction model is. The examiner considers creating a neural network prediction model to be the same as obtaining a prediction model, and since a neural network prediction model requires training, the created neural network prediction model will be a trained prediction model.)
a slave apparatus comprising a hardware processor and a hardware storage, wherein the hardware processor of the slave apparatus is configured to collect data ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2). The examiner notes that the claim does not describe what the slave apparatus is. The examiner also notes that for data to be received, it has to be collected and transmitted.)
transmit the data to the master apparatus ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2). The examiner notes that the claim does not describe what the master apparatus is. The examiner also notes that for data to be received, it has to be collected and transmitted.)
receive the prediction model or the trained prediction model from the master apparatus ([0009] a prediction model is created by using a specific model-creation algorithm. The examiner notes that the claim does not describe what is meant by receiving the prediction model. The examiner considers creating a prediction model to be receiving a prediction model.)
operate based on the prediction model or the trained prediction model ([0088] the residual prediction model can be used to predict the square of the residuals. The examiner notes that the claim does not describe what is meant by operate based on the prediction model. The examiner considers predicting a value to be operating based on the prediction model.)
wherein the hardware processor of the master apparatus is further configured to generate the prediction model or train the prediction model based on the data transmitted from the slave apparatus ([0045] The prediction-model creating unit 130 creates a plurality of prediction models by using the data that are stored in the data storing unit 120, and sends the prediction models to the prediction-model storing unit 140.)
wherein the prediction model comprises: a first prediction model configured to obtain a prediction result about a class corresponding to input data ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction. The examiner notes that Takezawa teaches in [Fig. 1] using training data to create a prediction model and using verification data to estimate a prediction value.)
a second prediction model configured to receive a result of the first prediction model ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
obtain a prediction result corresponding to the result of the first prediction model. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
wherein the first prediction model comprises a first algorithm to which data is input ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C. The examiner notes that Takezawa teaches in [Fig. 1] that training data is used to create the prediction model. The examiner also notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
a second algorithm to which an output result of the first algorithm is input. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306). The examiner notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
perform training of the selected first algorithm and the selected second algorithm ([0035] The prediction apparatus then creates Q prediction models, i.e., prediction models M, M2, ... ,MQ, by using the training data (step 3). The examiner notes that Takezawa teaches the creation and training of multiple prediction models).

However, Takezawa fails to explicitly teach wherein the hardware storage of the master apparatus is configured to store feedback information that includes information on training accuracy and learning loss of a respective model. Takezawa also fails to explicitly teach wherein the hardware processor of the master apparatus is configured to select, based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network.
On the other hand, Brownlee teaches wherein the hardware storage of the master apparatus is configured to store feedback information that includes information on training accuracy and learning loss of a respective model [Page 5-6] The examiner notes that Brownlee teaches a model accuracy plot and a model loss plot. The examiner also notes that in order for said plots to be plotted, model accuracy and model loss data points must first be stored and then retrieved in association with epoch data. The examiner also notes that Takezawa and Brownlee are both considered to be analogous because they are in the same field of machine learning models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takezawa’s prediction model to incorporate wherein the hardware storage of the master apparatus is configured to store feedback information that includes information on training accuracy and learning loss of a respective model as taught by Brownlee [Page 5-6] to learn a lot about neural networks and deep learning models by observing their performance over time during training [Page 1, Para. 1]).
Furthermore, Sun teaches wherein the hardware processor of the master apparatus is configured to select, based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network, and perform training of the selected first algorithm and the selected second algorithm [0107] In some embodiments, the processing engine 112 may select, from the plurality of first ETA models, at least one second ETA model (also referred to as the "selected ETA model") from the plurality of first models based on a selection mechanism. For example, the processing engine 112 may make the selection based on the accuracy scores associated with the first ETA models. More particularly, for example, the processing engine 112 may select one or more first ETA models associated with particular accuracy scores as the at least one second model. In some embodiments, the processing engine 112 may select one or more first ETA models associated with accuracy scores that are greater than a threshold as the at least one second model. In some embodiments, the processing engine 112 may rank the first ETA models based on the accuracy scores and select a certain number of first models based on the ranking ( e.g., the top five first models, top 10% of the first ETA models) the at least one second model. The examiner notes that Sun teaches the use of models that use algorithms such as artificial neural networks or deep learning algorithms [0095]. The examiner also notes that Sun teaches the selection of one or more models based on accuracy scores. The examiner also notes that Takezawa and Sun are both considered to be analogous because they are in the same field of machine learning models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takezawa’s prediction model to incorporate wherein the hardware processor of the master apparatus is configured to select, based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network, and perform training of the selected first algorithm and the selected second algorithm as taught by Sun [0107] to provide more accurate and up to date predictions [0003]).

Regarding claim 5, Takezawa teaches The system of claim 1, wherein the input data is a tensor in which data is arranged in a multidimensional form ([0036] Precisely, the absolute errors dqi = yi - Mq(Xi)(1<=q<=Q) are calculated by applying the verification data ({xi, yj}, 1<=1<=n where x1 is a predictor variable and it is a vector quantity, and y is a target variable and it is a scalar quantity) to the prediction models M1, M2, ..., MQ. Then the models P1, P2, ..., PQ are created by using ({xi, dqi}, 1<=i<=n, 1<=q<=Q). The examiner notes that a vector is a type of tensor that is multidimensional and has a magnitude and a direction. The examiner also notes that Takezawa teaches the use of vector quantities as input to prediction models.)

Regarding claim 6, Takezawa teaches The system of claim 5, wherein the tensor comprises a type of a feature and a data point around data to be predicted ([0036] Precisely, the absolute errors dqi = yi - Mq(Xi)(1<=q<=Q) are calculated by applying the verification data ({xi, yj}, 1<=1<=n where x1 is a predictor variable and it is a vector quantity, and y is a target variable and it is a scalar quantity) to the prediction models M1, M2, ..., MQ. Then the models P1, P2, ..., PQ are created by using ({xi, dqi}, 1<=i<=n, 1<=q<=Q). The examiner notes that a vector is a type of tensor that is multidimensional and has a magnitude and a direction. The examiner also notes that Takezawa teaches the use of vector quantities as input to prediction models.)

Regarding claim 7, Takezawa teaches The system of claim 1, wherein the slave apparatus is further configured to train the prediction model or the trained prediction model independently of the master apparatus ([0047] The residual-prediction-model creating unit 150 creates a residual prediction model for each of the prediction models that are created by the prediction-model creating unit 130, to predict the residual prediction errors. The examiner notes that the claim does not describe what a slave apparatus and master apparatus are. The examiner considers the residual-prediction-model creating unit as the slave apparatus and the prediction-model creating unit as the master apparatus. The examiner also notes that creating a neural network prediction model, as taught by Takezawa and shown previously, requires training the prediction model.)
transmit the training result to the master apparatus ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction. The examiner notes that the prediction values have to be transmitted to the embodiment that performs the comparison as taught by Takezawa).

Regarding claim 8, Takezawa teaches The system of claim 7, wherein the master apparatus is further configured to update the trained prediction model based on the training result ([0039] As explained above, the prediction apparatus calculates the first prediction values M1(x), M2(x). . . . MQ(x) by using the plurality of the prediction models M1, M2, .. . MQ. The apparatus further calculates the absolute errors P1(x), P2(x). . . . PQ(x). Then the apparatus calculates the second prediction value M(x) by performing weighting to the prediction values M1(x), M2(x). . . . MQ(x) in such a manner that the large weight is set to the prediction value Mq(x) with which a small absolute prediction value Pq(x) is obtained. By performing these processes, a combined model is created by combining the plurality of the prediction models to suit each value (X) and the prediction can be performed by the combined model).

Regarding claim 9, Takezawa teaches The system of claim 1, wherein at least one of the master apparatus and the slave apparatus comprises: a data processing configured to perform at least one processing of the collected data ([0034] FIG. 1 is a schematic for explaining a prediction algorithm for a prediction apparatus according to an embodiment of the present invention. The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
generate a data set based on the collected data ([0034] FIG. 1 is a schematic for explaining a prediction algorithm for a prediction apparatus according to an embodiment of the present invention. The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
a model generator configured to generate at least one prediction model ([0035] The prediction apparatus then creates Q prediction models, i.e., prediction models M1, M2, ..., MO, by using the training data (step 3).
a model trainer configured to train the at least one prediction model generated by the model generator based on the data or the data set transferred by the data processing ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model. The examiner also notes that Takezawa, as previously mentioned, teaches creating the prediction model using training data.)
a predictor configured to obtain a prediction result using at least one of the prediction model generated by the model generator and the prediction model trained by the model trainer ([0050-0051] The model combining unit 170 calculates the second prediction values by using the prediction models that are created by the prediction-model creating unit 130 and the residual prediction models that are created by the residual prediction-model creating unit 150. The examiner notes that the claim does not describe what a predictor is.)
an artificial intelligence manager configured to control and manage at least one of the data processing, the model generator, the model trainer, and the predictor ([0045] The prediction-model creating unit 130 creates a plurality of prediction models by using the data that are stored in the data storing unit 120, and sends the prediction models to the prediction-model storing unit 140. Here, a user may specify data, from data stored in the data storing unit 120, to be used as learning data. The examiner notes that the claim does not describe what the artificial intelligence manager is. The examiner also notes that managing a prediction model creating unit, a data storing unit, a prediction model storing unit, and user input implies the presence of a management module. The examiner considers this management module to be the artificial intelligence manager.)

Regarding claim 10, Takezawa teaches A master apparatus comprising: a hardware processor configured to receive data from a slave apparatus ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2). The examiner notes that the claim does not describe what the slave apparatus is. The examiner considers the module that sends data to be the slave apparatus.)
generate a prediction model ([0009] a prediction model is created by using a specific model-creation algorithm.)
train the prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model.)
obtain the trained prediction model ([0009] a prediction model is created by using a specific model-creation algorithm. The examiner interprets obtaining a trained prediction model to be creating a trained prediction model. The examiner also notes that, as pointed earlier, creating a neural network model requires training such a model.)
transmit the prediction model or the trained prediction model to the slave apparatus ([0046] The prediction-model storing unit 140 stores the prediction models that are created by the prediction-model creating unit 130. The prediction models stored in the prediction-model storing unit 140 are used for prediction. The examiner notes that storing a prediction model in a prediction model storing unit requires transmitting the prediction model to the prediction model storing unit.)
a hardware storage, wherein the prediction model comprises: a first prediction model configured to obtain a prediction result about a class corresponding to input data ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction. The examiner notes that Takezawa teaches in [Fig. 1] using training data to create a prediction model and using verification data to estimate a prediction value.)
a second prediction model configured to receive a result of the first prediction model ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
obtain a prediction result corresponding to the result of the first prediction model. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
wherein the first prediction model comprises a first algorithm to which data is input ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C. The examiner notes that Takezawa teaches in [Fig. 1] that training data is used to create the prediction model. The examiner also notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
a second algorithm to which an output result of the first algorithm is input. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306). The examiner notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
perform training of the selected first algorithm and the selected second algorithm ([0035] The prediction apparatus then creates Q prediction models, i.e., prediction models M, M2, ... ,MQ, by using the training data (step 3). The examiner notes that Takezawa teaches the creation and training of multiple prediction models).

However, Takezawa fails to explicitly teach wherein the hardware storage of the master apparatus is configured to store feedback information that includes information on training accuracy and learning loss of a respective model. Takezawa also fails to explicitly teach wherein the hardware processor of the master apparatus is configured to select, based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network.
On the other hand, Brownlee teaches wherein the hardware storage of the master apparatus is configured to store feedback information that includes information on training accuracy and learning loss of a respective model [Page 5-6] The examiner notes that Brownlee teaches a model accuracy plot and a model loss plot. The examiner also notes that in order for said plots to be plotted, model accuracy and model loss data points must first be stored and then retrieved in association with epoch data. The examiner also notes that Takezawa and Brownlee are both considered to be analogous because they are in the same field of machine learning models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takezawa’s prediction model to incorporate wherein the hardware storage of the master apparatus is configured to store feedback information that includes information on training accuracy and learning loss of a respective model as taught by Brownlee [Page 5-6] to learn a lot about neural networks and deep learning models by observing their performance over time during training [Page 1, Para. 1]).
Furthermore, Sun teaches wherein the hardware processor of the master apparatus is configured to select, based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network, and perform training of the selected first algorithm and the selected second algorithm [0107] In some embodiments, the processing engine 112 may select, from the plurality of first ETA models, at least one second ETA model (also referred to as the "selected ETA model") from the plurality of first models based on a selection mechanism. For example, the processing engine 112 may make the selection based on the accuracy scores associated with the first ETA models. More particularly, for example, the processing engine 112 may select one or more first ETA models associated with particular accuracy scores as the at least one second model. In some embodiments, the processing engine 112 may select one or more first ETA models associated with accuracy scores that are greater than a threshold as the at least one second model. In some embodiments, the processing engine 112 may rank the first ETA models based on the accuracy scores and select a certain number of first models based on the ranking ( e.g., the top five first models, top 10% of the first ETA models) the at least one second model. The examiner notes that Sun teaches the use of models that use algorithms such as artificial neural networks or deep learning algorithms [0095]. The examiner also notes that Sun teaches the selection of one or more models based on accuracy scores. The examiner also notes that Takezawa and Sun are both considered to be analogous because they are in the same field of machine learning models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takezawa’s prediction model to incorporate wherein the hardware processor of the master apparatus is configured to select, based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network, and perform training of the selected first algorithm and the selected second algorithm as taught by Sun [0107] to provide more accurate and up to date predictions [0003])


Regarding claim 11, Takezawa teaches The master apparatus of claim 10, wherein the processor comprises: a data processing configured to perform at least one processing of collected data ([0034] FIG. 1 is a schematic for explaining a prediction algorithm for a prediction apparatus according to an embodiment of the present invention. The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
generate a data set based on the collected data ([0034] FIG. 1 is a schematic for explaining a prediction algorithm for a prediction apparatus according to an embodiment of the present invention. The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
a model generator configured to generate at least one prediction model ([0009] a prediction model is created by using a specific model-creation algorithm.)
a model trainer configured to train the at least one prediction model generated by the model generator based on the data or the data set transferred by the data processing. ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model. The examiner also notes that Takezawa, as previously mentioned, teaches creating the prediction model using training data.)

Regarding claim 15, Takezawa teaches The master apparatus of claim 11, wherein the processor further comprises: a predictor configured to obtain a prediction result using at least one of the prediction model generated by the model generator and the prediction model trained by the model trainer. ([0050-0051] The model combining unit 170 calculates the second prediction values by using the prediction models that are created by the prediction-model creating unit 130 and the residual prediction models that are created by the residual prediction-model creating unit 150. The examiner notes that the claim does not describe what a predictor is.)

Regarding claim 16, Takezawa teaches The master apparatus of claim 15, wherein the processor further comprises: an artificial intelligence manager configured to control and manage at least one of the data processing, the model generator, the model trainer, and the predictor ([0045] The prediction-model creating unit 130 creates a plurality of prediction models by using the data that are stored in the data storing unit 120, and sends the prediction models to the prediction-model storing unit 140. Here, a user may specify data, from data stored in the data storing unit 120, to be used as learning data. The examiner notes that the claim does not describe what the artificial intelligence manager is. The examiner also notes that managing a prediction model creating unit, a data storing unit, a prediction model storing unit, and user input implies the presence of a management module. The examiner considers this management module to be the artificial intelligence manager.)

Regarding claim 19, Takezawa teaches A method of training and managing a prediction model, the method comprising: collecting, by at least one of a master apparatus including a hardware processor and a hardware storage, and a slave apparatus including a hardware processor and a hardware storage, data ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
generating, by at least one of the master apparatus and the slave apparatus, a prediction model based on the data ([0045] The prediction-model creating unit 130 creates a plurality of prediction models by using the data that are stored in the data storing unit 120, and sends the prediction models to the prediction-model storing unit 140.)
training, by at least one of the master apparatus and the slave apparatus, the prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model.)
obtaining the trained prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that the claim does not describe what obtain the trained prediction model is. The examiner considers creating a neural network prediction model to be the same as obtaining a prediction model, and since a neural network prediction model requires training, the created neural network prediction model will be a trained prediction model.)
performing, by at least one of the master apparatus and the slave apparatus, a prediction based on at least one of the prediction model and the trained prediction model ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction.)
wherein the prediction model comprises: a first prediction model configured to obtain a prediction result about a class corresponding to input data ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction. The examiner notes that Takezawa teaches in [Fig. 1] using training data to create a prediction model and using verification data to estimate a prediction value.)
a second prediction model configured to receive a result of the first prediction model and ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
obtain a prediction result corresponding to the result of the first prediction model. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
wherein the first prediction model comprises a first algorithm to which data is input ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C. The examiner notes that Takezawa teaches in [Fig. 1] that training data is used to create the prediction model. The examiner also notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
a second algorithm to which an output result of the first algorithm is input ([0062] Then the second prediction value is calculated by combining the first prediction
values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306). The examiner notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
performing training of the selected first algorithm and the selected second algorithm ([0035] The prediction apparatus then creates Q prediction models, i.e., prediction models M, M2, ... ,MQ, by using the training data (step 3). The examiner notes that Takezawa teaches the creation and training of multiple prediction models).

However, Takezawa fails to explicitly teach wherein the hardware storage of the master apparatus stores feedback information that includes information on training accuracy and learning loss of a respective model. Takezawa also fails to explicitly teach wherein the hardware processor of the master performs selecting, based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network.
On the other hand, Brownlee teaches wherein the hardware storage of the master apparatus stores feedback information that includes information on training accuracy and learning loss of a respective model [Page 5-6] The examiner notes that Brownlee teaches a model accuracy plot and a model loss plot. The examiner also notes that in order for said plots to be plotted, model accuracy and model loss data points must first be stored and then retrieved in association with epoch data. The examiner also notes that Takezawa and Brownlee are both considered to be analogous because they are in the same field of machine learning models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takezawa’s prediction model to incorporate wherein the hardware storage of the master apparatus stores feedback information that includes information on training accuracy and learning loss of a respective model as taught by Brownlee [Page 5-6] to learn a lot about neural networks and deep learning models by observing their performance over time during training [Page 1, Para. 1]).
Furthermore, Sun teaches wherein the hardware processor of the master performs selecting, based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network [0107] In some embodiments, the processing engine 112 may select, from the plurality of first ETA models, at least one second ETA model (also referred to as the "selected ETA model") from the plurality of first models based on a selection mechanism. For example, the processing engine 112 may make the selection based on the accuracy scores associated with the first ETA models. More particularly, for example, the processing engine 112 may select one or more first ETA models associated with particular accuracy scores as the at least one second model. In some embodiments, the processing engine 112 may select one or more first ETA models associated with accuracy scores that are greater than a threshold as the at least one second model. In some embodiments, the processing engine 112 may rank the first ETA models based on the accuracy scores and select a certain number of first models based on the ranking ( e.g., the top five first models, top 10% of the first ETA models) the at least one second model. The examiner notes that Sun teaches the use of models that use algorithms such as artificial neural networks or deep learning algorithms [0095]. The examiner also notes that Sun teaches the selection of one or more models based on accuracy scores. The examiner also notes that Takezawa and Sun are both considered to be analogous because they are in the same field of machine learning models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takezawa’s prediction model to incorporate wherein the hardware processor of the master performs selecting based on the feedback information that includes the information on the training accuracy and the learning loss, each of the first algorithm and the second algorithm from the group consisting of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep O-network as taught by Sun [0107] to provide more accurate and up to date predictions [0003])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiang (US 2019/0146759 A1)
“Chiang teaches a method for building models utilizing optimized algorithms”
Farahat – (US 2020/0057689 A1)
“Farahat teaches a model for failure prediction and maintenance recommendation”
Nori – (US 2020/0005148 A1)
“Nori teaches a method for building predictors using neural networks”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571) 272-8824. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAMCY ALGHAZZY/Examiner, Art Unit 2128      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128